Citation Nr: 1635775	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-14 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include dysthymic disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1984 to April 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 


FINDING OF FACT

The probative evidence does not demonstrate that the Veteran's psychiatric disorder, currently diagnosed as dysthymic disorder, is attributable to his active duty service or any incident of service. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

A review of the Veteran's service treatment records show that he was depressed on one occasion while in service when he was evaluated for an episode of uncontrolled urination in March 1984.  Specifically, the examiner reported that the Veteran had a depressed mood and an affect that was inappropriate to his mood.  A diagnosis was deferred pending the Veteran's referral to the urology division.  The Veteran was discharged before he could be followed up on his reported depression. 

Beyond this one notation of a depressed mood, the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment related to psychiatric symptoms.  On a November 1983 examination prior to entering service, his psychiatric condition was normal.  A March 1984 Physical Profile Board proceedings report listed the Veteran's medical defects as being bilateral pes planus and classic enuresis.  The Veteran's PULHES profile for his psychiatric condition was rated as S-1, indicating a high level of psychiatric fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (noting that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

During a June 2015 hearing before the Board, the Veteran asserted that he did not seek treatment for depression until 2001, when he began treatment with Doctors J.A. and R.H. of Nebraska Medical Center.  However, when asked to submit treatment records documenting their treatment of the Veteran for his mental health condition, they only submitted records dating back to October 2005.  A review of those records indicates that the first time the Veteran actually reported for and was evaluated for depressive symptoms was in June 2006, when the Veteran was taken to hospital for suicidal ideation.  On the June 2006 emergency room report, which detailed that hospital encounter, he reported that he had been experiencing increasingly severe symptoms of depression for the past three months that he attributed to constant pain and his feelings of worthlessness due to not being able to work.  The diagnosis at that time was adjustment disorder with depressed mood, rule out major depression versus mood disorder.  Thereafter, private treatment records from Drs. J.A. and R.H. dating through July 2012 show that the Veteran continued to receive treatment for various psychiatric conditions, including a bout of intermittent panic attacks that began in 2007 and continued into 2008.  None of the outpatient reports submitted by Dr. J.A. or Dr. R.H. attributed the symptoms of the Veteran's psychiatric disorder to his military service. 

The claims file contains a memorandum dated in September 2013 indicating that the Veteran's VA treatment records did not contain any references to a psychiatric disorder. 

The Veteran was afforded a VA examination in August 2013, to evaluate the nature and etiology of any psychiatric found.  The Veteran denied any mental health treatment while in service and reported that he first saw a psychologist for his mental health symptoms about four years prior to the 2013 examination.  According to the Veteran he was currently prescribed medication to alleviate the symptoms of his mental health disorder.  After reviewing the claims file and interviewing the Veteran, the examiner provided the diagnosis of dysthymic disorder.  The examiner then opined that it was "less likely than not" that the Veteran's current dysthymia was incurred in or was otherwise caused by service, to include the mental health complaints that occurred in March 1984.  In support thereof, the examiner noted that the Veteran did not receive any mental health treatment while in service and was never diagnosed with any mental health disorders relating to his one reported instance of a depressed mood while in service. 

During the June 2015 hearing before the Board, the Veteran testified that he has been depressed ever since he was discharged from service, and that his depression had only worsened since then due to his symptoms of pain stemming from his foot disorders, as well as inability to maintain substantial employment.  His wife testified that he did not exhibit any symptoms of depression prior to entering service, but that he began to have such symptoms after his discharge from the military.  She also asserted that the Veteran wanted to seek treatment for his symptoms of depression after his discharged but that he could not afford to do so until he began to receive public medical care assistance in 2001. 

Pursuant to the Board's November 2015 remand, the Veteran was afforded a new VA psychiatric examination in order to reevaluate the etiology of a psychiatric disorder in light of the testimony of the Veteran and his wife during the June 2015 hearing.  After reviewing the claims file and interviewing the Veteran, the examiner provided the opinion that it was "less likely than not" that a psychiatric disorder was incurred in or caused by service.  In support thereof, the examiner reasserted the fact that there is no evidence to connect the Veteran's one reported instance of a depressed mood while in service to his development of a psychiatric disorder after service. 

Upon consideration of the evidence, the Board finds that service connection for a psychiatric disorder, to include dysthymic disorder, is not warranted.  Although there is one instance of a reported depressed mood in the Veteran's service treatment records, the medical evidence does not link that one instance of a depressed mood to the currently diagnosed dysthymic disorder.  As laypersons, the Veteran and his wife are competent to report symptoms of a psychiatric disorder, including depression, and when those symptoms began.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, their lay statements are not competent evidence to establish the etiology of his currently diagnosed dysthymic disorder.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The lay statements made by the Veteran and his wife were considered by the VA examiner when providing the opinion as to whether the diagnosed dysthymic disorder was incurred in service or was otherwise related to military service.  As the VA examiner in both August 2013 and January 2016 interviewed the Veteran and thoroughly reviewed his entire medical history as it pertained to this disorder, to include the lay statements of record, the Board finds that the medical opinions espoused by the examiner in both examinations are highly probative to the issue at hand.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that only independent medical evidence may be considered to support Board findings; the Board may not base a decision on its own unsubstantiated medical conclusions).  Accordingly, the Board finds that the preponderance of the probative evidence is against the claim of service connection for a psychiatric disorder.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a psychiatric disorder is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


